Citation Nr: 1642322	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  10-42 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for right knee patellofemoral syndrome.

2.  Entitlement to an increased rating in excess of 10 percent for left knee patellofemoral syndrome.

3.  Entitlement to an increased rating in excess of 10 percent prior to February 29, 2016 and in excess of 20 percent from February 29, 2016, for a lumbosacral strain.

4.  Entitlement to an increased rating in excess of 10 percent for radiculopathy of the left lower extremity.

5.  Entitlement to an increased rating in excess of 10 percent for radiculopathy of the right lower extremity.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 2000.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of the Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The Board denied the Veteran's claims in a November 2014 decision.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court) and by a July 2015 Order, the Court vacated the decision and remanded it for adjudication pursuant to the Joint Motion for Remand.

The Board remanded the case for additional development in August 2015.

Subsequently, in a March 2016 rating decision, the Agency of Original Jurisdiction (AOJ) increased the rating for lumbosacral strain from 10 percent to 20 percent from February 29, 2016, and created staged ratings.  As this increase did not represent a complete grant of the benefits on appeal, the Veteran's claim for an increased rating for lumbosacral strain remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that, subsequent to the RO's most recent adjudication of the Veteran's claims in a March 2016 Supplemental Statement of the Case (SSOC), the RO has obtained and associated with the claims file the Veteran's treatment records from the Carl R. Darnell Army Medical Center dated from July 1996 to February 2016.  The additional evidence received subsequent to the March 2016 SSOC (but prior to the return of the case to the Board) is relevant to the issues being addressed in this appeal, and RO consideration of this additional evidence is not waived.  Accordingly, the Board must return these matters to the RO for consideration of the additional evidence and issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2015).

The Board also finds there is a further duty to assist the Veteran with his claims herein.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, in the November 2014 Board decision, separate ratings of 10 percent were granted for radiculopathy of the right and left lower extremities associated with the Veteran's service-connected lumbosacral strain, which was implemented by a rating decision issued in March 2016.  Concerning this, during an April 2013 VA Back Conditions examination, the Veteran reported shooting pain down his legs.  On examination, the VA examiner noted that the Veteran had intermittent and moderate radicular pain in the right and left lower extremities.  At the September 2014 Board hearing, the Veteran also testified that he experiences nerve pain and shooting pain down his leg.  The Board remanded the claims in August 2015, however, to obtain an opinion addressing the severity of the Veteran's radiculopathy.  

Subsequently, the Veteran underwent a VA examination in February 2016.  During that examination, the Veteran reported low back pain that radiated downward into his left buttocks, hip, and thigh; it was more pain sensation rather than pins and needles tingling; he denied radiation of pain into the right buttocks or hip but reported a cold sensation in the right anterior thigh during a flare-up.  Neurological examination consisting of muscle strength, reflex, and sensory testing was normal.  However, the VA examiner simply stated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy, without addressing the Veteran's complaints of radiating pain into lower extremities or the April 2013 VA examination findings of radicular pain in the right and left lower extremities.  Under these circumstances of this case, the Board finds that the Veteran must be afforded a VA neurologic examination to determine the nature and severity of the Veteran's service-connected radiculopathy of the right and left lower extremities.  38 C.F.R. § 3.159(c)(4)(i); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information).

Regarding the knee claims, the Board notes that the Court, in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), held that the final sentence of 38 C.F.R. § 4.59  requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate. In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing." Id.  A review of the claims file reveals that the previous VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion. They also do not specify whether the results are weight-bearing or nonweight-bearing. As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records from the VA Central Texas Healthcare System (HCS) in Temple, Texas, and any associated outpatient clinics dated from February 2016 to the present.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for a VA neurological examination to ascertain the current nature and etiology of the Veteran's radiculopathy of the lower extremities associated with service-connected lumbosacral strain.  The claims file should be made available to the examiner for review.  The examiner should undertake any evaluation and/or testing deemed necessary, including electromyography (EMG) and nerve conduction studies.

The examiner must specifically state whether any neurologic manifestation found results in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.

If no signs or symptoms due to radiculopathy are found, the examiner must specifically discuss the Veteran's complaints of radicular pain in this regard and attempt to reconcile any conflicting medical opinion showing left lower extremity radiculopathy symptoms, as evidenced in the April 2013 VA Back Conditions examination report. 

A clear rationale for all opinions and findings and a discussion of the facts and medical principles involved should be provided.

3.  After all available records have been associated with the claims file, the Veteran should be scheduled for an appropriate VA examination so as to determine the current the nature and extent of all impairment due to the service-connected right and left knee disabilities. The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination. The examiner should note in the examination report that the claims folder and the remand have been reviewed. All indicated tests should be performed and all findings should be reported in detail.

The examiner should describe the nature and severity of all manifestations of the Veteran's right and left knee disabilities. 

In order to comply with the Court's recent precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. The examiner is reminded that he should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination. 

Additionally, the examiner should determine whether the Veteran has ankylosis of the knees; instability or subluxation of the knees; nonunion of the tibia and fibula with loose motion and requiring knee braces; dislocated semilunar cartilages with frequent episodes of locking, pain, and effusion; or severe painful motion or weakness in the knees.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  After any pertinent outstanding records are added to the claims file, the AOJ must readjudicate the Veteran's claims on appeal, taking into consideration all newly acquired evidence associated with the claims file.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran, which must address all of the evidence of record since that issue was last adjudicated by the AOJ.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

